Cole, J.
The respondent Wallcer, as administrator of the estate of his deceased wife, is entitled to the possession of the personal estate of the wife at the time of her decease. After the settlement of the estate of Imogene, if any residue remains for distribution, the question will fairly arise, to whom it belongs. That question, however, is not now fairly presented for our consideration, and since the counsel for the respondent declines to argue it, it is manifestly improper to express any opinion in advance upon it. "We can only say now that we suppose the respondent is entitled to the possession of the unpaid portion of the legacy given his wife by the will of her *576father, and also to one third part of the remainder of the estate of E. L. Pease, ready for distribution. The appellant would, of course, take one third of such remainder. And the other third must go to the administrator of the estate of Delos H. Pease. The circuit court made distribution of the share coming to Delos. We think this part of the order erroneous. We cannot assume that there areno debts against the estate of Delos, and consequently his share ought not to be distributed before his estate is settled by due course of administration.
By the Court — The order of the circuit court is reversed, and the cause remanded for an order of distribution in conformity with this opinion.